Citation Nr: 0704436	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-37 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).

At various times throughout his appeal, the veteran has also 
argued that service connection is warranted for a skin 
disorder and depression.  These issues have yet to be 
adjudicated, and are referred to the RO for appropriate 
action.

The issue of service connection for a left knee disability is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The record does not demonstrate that the veteran was 
exposed to asbestos in service.

2.  The competent medical evidence of record does not relate 
the veteran's respiratory disorder to asbestos exposure or 
any other incident of service.  

3.  An unappealed July 1999 rating decision denied the 
veteran's claim of entitlement to service connection for a 
low back disability.

4.  Evidence associated with the claims file since the 
unappealed July 1999 rating decision raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a low back disability 
on the merits.

5.  The competent medical evidence of record does not relate 
the veteran's low back disability to his period of military 
service.  

6.  An unappealed July 1999 rating decision denied the 
veteran's claim of entitlement to service connection for a 
left knee disability.

7.  Evidence associated with the claims file since the 
unappealed July 1999 rating decision raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a left knee disability 
on the merits.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  A low back disability was not incurred in, or aggravated 
by, active military service, nor can low back arthritis be 
presumed to have been so incurred.  38 U.S.C.A. § 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 
3.307, 3.309(a) (2006).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left knee disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  Such was accomplished in this case.  

In January 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to substantiate his claims for service 
connection for a respiratory disorder and left knee and low 
back disabilities.  The January 2003 letter also notified the 
veteran of the need to submit new and material evidence with 
respect to the latter two claims and provided a full 
description of what constituted the same.  This letter also 
advised the veteran of what part of the evidence he should 
provide, and notice of what part VA would attempt to obtain.  
The veteran was also notified of the evidence received by VA.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
accordingly been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
and personnel records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  Extensive medical records from the 
Social Security Administration were also obtained.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  See Pelegrini, 17 Vet. App. 
at 412.  The veteran was notified of the need for VA 
examinations, and they were accorded him in May 2005.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Respiratory Disorder

The veteran seeks service connection for a respiratory 
disorder.  He contends that he was exposed to asbestos from 
gloves used to handle munitions as part of his duties as a 
tank crewman.  The veteran further argues that such exposure 
has resulted in significant respiratory illness.  He 
alternatively maintains that he was exposed to chloride gas 
from tank rounds, which in turn led to respiratory 
disability.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  VA, however, has issued 
a circular on asbestos-related diseases, entitled Department 
of Veterans Benefits, Veterans Administration, DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) 
(Circular), which provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Circular has been subsumed verbatim as § 7.21 of VA Manual 
ADMIN21 (M21-1).

Manual M21-1 also provides guidance with respect to 
occupational asbestos exposure.  It states that:

(1) Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
insulation work, demolition of old buildings, carpentry 
and construction, manufacture and servicing of friction 
products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, 
military equipment, etc.  Exposure to any simple type of 
asbestos is unusual except in mines and mills where the 
raw materials are produced.

(2) High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard 
workers.  This is significant considering that, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to 
chrysotile products as well as amosite and crocidolite 
since these varieties of African asbestos were used 
extensively in military ship construction.  Many of 
these people have only recently come to medical 
attention because the latent period varies from 10 to 45 
or more years between first exposure and development of 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).

VA Veterans Benefits Administration, Manual M21-1, Part 6, 
Chapter 7, Subchapter IV, § 7.21(b).

The Court has also held that:

neither Manual M21-1 nor the Circular creates a 
presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found 
in insulation and shipyard workers and they direct that 
the raters develop the record; ascertain whether there 
is evidence of exposure before, during, or after 
service; and determine whether the disease is related to 
the putative exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33,422 (2000).

The veteran's service medical records reflect that he was 
treated for upper respiratory infections on two occasions 
during service.  A single instance of treatment for 
pharyngitis is also noted.  

In the instant case, there is no objective evidence that the 
veteran was exposed to asbestos in service.  Service medical 
are negative for asbestos-related disease or any mention of 
asbestos exposure.  Service personnel records likewise 
contain no indication that the veteran was in fact exposed to 
asbestos.  These records further indicate that the veteran's 
military duties included service as a machine gunner, 
grenadier, and loader (i.e. loading munitions into armored 
vehicles).  None of these positions is included in the list 
of asbestos-related service occupations outlined in Manual 
M21-1.  There is no indication that the veteran performed 
activities such as mining, milling, work in shipyards, etc., 
in service that would allow for the Board to find that there 
was asbestos exposure in service.  Furthermore, the more 
recent medical evidence of record, particularly the May 2005 
VA examination report, indicates that the veteran does not 
suffer from any asbestos-related condition.  A computerized 
tomography scan of the chest accompanying this examination 
was negative for the presence of asbestos particles in the 
lungs.  

Service medical and personnel records are also pertinently 
negative for chloride exposure.  The May 2005 VA examiner 
specifically noted that in the absence of interstitial lung 
disease, pleural plaquing, or diaphragmatic plaquing, there 
is no evidence to support the premise that the veteran was 
exposed to chloride in service.  

After reviewing the veteran's claims file, which included his 
pertinent medical and occupational history, the examiner 
concluded that the veteran's respiratory difficulties were 
more likely due to his longstanding tobacco use and 
occupational history in construction and coal mining than any 
incident of service.  The examiner specifically opined that 
the veteran's exposures to asbestos and chloride "during his 
years of service from 1979 to 1982 are minimal in comparison 
to any exposure that he might have had during his years 
working in the coal mines and also in working 17 years of 
construction.  Therefore . . . any minimal airway disease 
present is more likely secondary to the veteran's history of 
tobacco abuse and industrial exposure, but is not related to 
any exposure incurred during his time of active duty."  
No contrary medical opinion is of record.

The only other evidence in the claims file serving to link 
the veteran's current respiratory disability to his period of 
service are the veteran's own statements.  It is now well 
settled, however, that lay persons without medical training, 
such as the veteran, are not qualified to render medical 
opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Accordingly, service connection for a respiratory disorder is 
denied.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Low Back Disorder

The veteran is also seeking to reopen his previously-denied 
service-connection claim for a low back disability.  He 
essentially contends that while serving as an armor crewman 
he was frequently required to jump on and off of tanks, and 
that the repeated trauma from this activity resulted in low 
back disability.  

Service connection for a low back disability was previously 
denied by the RO in an unappealed July 1999 rating decision.  
The July 2003 rating decision and the September 2004 
statement of the case declined to reopen the claim on the 
ground that new and material evidence had not been submitted.  
In a November 2005 supplemental statement of the case, 
however, the RO decided the claim on the merits without 
reference to the prior final denial.  

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the veteran that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103 (2006).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may only be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In a July 1999 rating decision, the RO denied service 
connection for a low back disability on the basis that there 
was no indication that the veteran experienced a back injury 
in service and that any current back symptomatology was the 
product of an August 1992 post-service industrial accident.  

The evidence added to the record subsequent to the July 1999 
rating decision includes the December 2004 opinion of the 
veteran's private chiropractor, L.S., D.C.  Dr. S. concluded 
that "constant trauma to the knees from mounting and 
dismounting tanks while in the army and subsequent surgical 
intervention, in my opinion, have resulted in ligamentous 
instability of the lumbar spine as well as the left knee."  

This letter is "new" because it was presented to VA for the 
first time after the July 1999 rating decision.  It is also 
"material" in that it suggests a positive causal 
relationship between the veteran's current low back condition 
and his period of service, evidence of which was lacking at 
the time of the prior final denial.  By suggesting the 
existence of a nexus between the veteran's back disability 
and his duties as a tank crewman in service, Dr. S. raises a 
reasonable possibility of substantiating the claim.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Accordingly, the claim is reopened. 

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection for a low back 
disability without prejudice to the veteran, because the RO 
previously adjudicated the merits of the claim in the 
November 2005 supplemental statement of the case.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
Board is not addressing a question that the RO has not yet 
considered, there is no risk of prejudice to the veteran.  
Id. at 394.

The veteran's service medical records are completely negative 
for any complaint or treatment of a back disability in 
service.  A back disability is first mentioned in the medical 
record a decade after the veteran's separation from active 
duty, and then only after he sustained a severe low back 
injury at work while attempting to lift a 200 pound spool of 
wire. 

The veteran indicates that he experienced a back injury in 
service from having to jump on an off of tanks.  Such 
activity, the veteran contends, resulted in repetitive trauma 
to the low back and eventually led to his current arthritic 
condition.  Despite the veteran's contentions, however, both 
service medical records and immediate post-service treatment 
records do not reflect any in-service complaints or findings 
of a back injury.  While the veteran's duties as an armor 
crewman undoubtedly required him to mount and dismount tanks 
on a fairly regular basis, such activity without objective 
findings does not constitute an "injury."  

The question of the etiology of the veteran's low back 
disability is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  By law, the Board is obligated under 
38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all medical evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for its rejection of any material evidence 
favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

As noted above, the first recorded complaint or treatment of 
a back disability occurred over a decade after the veteran's 
separation from military service, and then only after he 
sustained a lifting injury at work.  It appears from the 
record that following this injury, the veteran initially 
began working light duty, but that within two years his 
symptoms had worsened to the point that he stopped working 
entirely.  No such complaints are recorded either during the 
veteran's service or until the date of this injury, in August 
1992.  

Even more importantly, the post-service treatment records all 
point to the August 1992 accident as the genesis of the 
veteran's back condition.  There is absolutely no mention of 
the veteran's service in these records or any other 
suggestion that dismounting tanks caused the veteran's back 
disability.  The only precipitating factor for the back 
disability identified in these records is the August 1992 
accident.  Medical records from the Social Security 
Administration also reveal that the veteran's low back 
disability was the result of his industrial accident.  
Disability benefits with that agency were granted based on 
the residuals of this incident.  Again, no suggestion of an 
in-service back injury or its relationship to any current 
symptomatology is found in the Social Security records.

The May 2005 VA examiner also found the veteran's post-
service occupational history to be the precipitating cause of 
his current back disability.  Going beyond the August 1992 
injury, the examiner noted that the veteran's 17-year history 
of construction work and coal mining took a toll on his back 
which overshadowed any minor back trauma sustained in the 
military.  The examiner noted that the veteran 

was a coal miner in low coal, which 
requires extensive bending, constant 
lifting, and constant crouching.  He also 
spent 17 years in construction, which 
also involves bending and lifting with 
repeated movements.  It is therefore not 
likely that any degenerative changes seen 
are related to his service in the Armed 
Forces, but are most likely directly 
related to his occupations.

Dr. S. failed to account for either the veteran's 
occupational history or the August 1992 accident in his 
opinion.  Given the significant impact of this history on the 
veteran's overall disability picture, Dr. S.' lessens the 
probative value of his opinion.  Indeed, his opinion is 
conclusory in nature and fails to provide any explanation or 
underlying rationale for the opinions expressed.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(noting that whether a physician provides the basis for 
his/her opinion goes to the weight or credibility of the 
evidence).  

The Board places far greater weight of probative value on the 
opinion of the May 2005 VA examiner.  The VA examiner's 
opinion was informed by a review of the veteran's claims file 
and carefully accounted for the veteran's pertinent medical 
and occupational history.  Complete rationale for all 
opinions expressed was provided.  Even more importantly, the 
VA examiner's opinion was consistent with the service and 
post-service treatment records, which point to the veteran's 
post-service occupations and occupational injury as the cause 
of his current back problems, as opposed to any activity in 
service.

The only other evidence in the claims file serving to link 
the veteran's current back disability to his military service 
emanates from the veteran himself.  As explained above, 
however, as a lay person without medical training, the 
veteran is not qualified to render medical opinions regarding 
matters such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Accordingly, service connection for a low back disorder is 
not warranted.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Left Knee Disorder

The veteran also seeks to reopen his previously-denied 
service-connection claim for a left knee disability.  As with 
the back claim, the veteran contends that his current left 
knee condition is the result of frequent dismounts from a 
tank.  Service connection for a left knee disability was 
previously denied by the RO in the unappealed July 1999 
rating decision.  

The evidence of record at the time of the July 1999 rating 
decision included the veteran's service medical records which 
showed that he was treated on one occasion in service for a 
left knee laceration.  He was advised not to run for one week 
and was instructed not to do any knee bending exercises for 
48 hours.  Aspirin was recommended.  No other complaint or 
treatment of a left knee injury is noted for the remainder of 
the veteran's service.  

Post service medical records on file in July 1999 note that 
the veteran sustained a twisting injury to the left knee in 
April 1982, two months after separation from service.  A left 
knee operation was conducted in May 1982 to remove a foreign 
body and chondral defects of the lateral femoral condyle and 
patella.

Based on this evidence, the July 1999 rating decision denied 
the claim on the basis that the medical evidence failed to 
establish a nexus between the veteran's left knee condition 
and his period of active duty.  

The evidence submitted since the July 1999 rating decision 
includes the letter of Dr. S.  As with the veteran's back 
condition, Dr. S. opined that the veteran was experiencing 
left knee instability as a direct result of his frequent 
mounting and dismounting of tanks in service.

This letter is "new" because it was presented to VA for the 
first time after the July 1999 rating decision.  It is also 
"material" in that it suggests a positive causal 
relationship between the veteran's left knee disorder and his 
period of service, evidence of which was lacking at the time 
of the prior final denial.  By suggesting the existence of a 
nexus between the veteran's left knee disability and his 
duties as a tank crewman in service, this letter raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened. 

ORDER

Service connection for a respiratory disorder, to include as 
due to asbestos exposure, is denied.

Service connection for a low back disability is denied.

New and material evidence to reopen a claim of service 
connection for a left knee disability has been received; to 
this extent only, the appeal is granted.


REMAND

In view of the Board's decision above, the veteran's service-
connection claim for a left knee disability must be 
adjudicated on a de novo basis without regard to the finality 
of the July 1999 rating decision.  Before the Board can make 
a decision on this claim, however, additional development is 
in order.

The only medical opinion of record regarding the relationship 
between the veteran's left knee disability and his period of 
service is that of Dr. S.  As with his opinion regarding the 
back disability, this opinion leaves several questions 
unanswered.  In particular, his opinion fails to mention the 
veteran's post-service left knee injury or any of the post-
service treatment records which are largely negative for 
complaint or treatment of a left knee disability.  He also 
fails to account for the impact the veteran's occupational 
history may have had on his alleged knee condition.  Such 
history was determinative with respect to the veteran's back 
disability.  Dr. S. likewise failed to explain the role the 
veteran's in-service knee laceration may have played in the 
development of a current left knee disability.  Unlike the 
back disability, however, no VA examination has been 
conducted with respect to the left knee which would serve to 
fill in the gaps in Dr. S.' opinion.  

Accordingly, the case must be remanded so that a medical 
opinion regarding the relationship between the veteran's 
current left knee disability, if any, and his period of 
service can be obtained.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).

Accordingly, this case is remanded for the following actions:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any left knee disorder 
found.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Following a 
review of the service and postservice 
medical records, the examiner must state 
whether any diagnosed left knee disorder 
is related to the veteran's active duty 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  Thereafter, the issue of service 
connection for a left knee disability 
must be readjudicated.  If the benefit 
sought on appeal is denied, the veteran 
and his representative must be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for further 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


